     Case 3:19-cv-01628-LAB-AHG Document 456 Filed 09/14/20 PageID.7506 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                            Case No.: 3:19-cv-1628-LAB-AHG
       COMMISSION,
12
                                         Plaintiff,       ORDER:
13
       v.                                                 (1) RESETTING HEARING ON
14
                                                          MOTION TO AMEND ORDER
       GINA CHAMPION-CAIN AND ANI
15                                                        GRANTING RECEIVER’S MOTION
       DEVELOPMENT, LLC,
                                                          FOR APPROVAL OF SALE OF 737
16                               Defendants, and          WINDEMERE COURT PROPERTY;
17                                                        AND
18
       AMERICAN NATIONAL                                  (2) MODIFYING HEARING TO BE
19     INVESTMENTS, INC.,                                 VIA VIDEOCONFERENCE
20                             Relief Defendant.          [ECF NO. 440]
21
22          On August 28, 2020, Receiver Krista L. Freitag (the “Receiver”) filed a Motion to
23    Amend Order Granting Receiver’s Motion for Approval of Sale of 737 Windemere Court
24    Property (the “Motion to Amend”). ECF No. 440. In particular, the Receiver requests that
25    the Court’s Order Granting Receiver’s Motion for Approval of Sale of 737 Windemere
26    Court Property (ECF No. 434) be amended to provide that the sale of the property is free
27    and clear of a disputed Deed of Trust recorded against the property by third-party creditor
28    Charles Riharb, and to approve the Receiver’s proposal to set aside $1,105,000 in

                                                      1
                                                                              3:19-cv-1628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 456 Filed 09/14/20 PageID.7507 Page 2 of 4



 1    receivership funds pending resolution of the dispute. ECF No. 440 at 8-9. The Court set
 2    the Motion to Amend for hearing on the previously set hearing date and time of September
 3    18, 2020 at 2:00 p.m., and set a deadline of September 11, 2020 for oppositions to be filed
 4    and a deadline of September 17, 2020 for the reply. ECF No. 441.
 5          On September 11, 2020, Mr. Riharb filed a limited opposition to the Motion to
 6    Amend, disputing some of the background facts stated by the Receiver in the Motion to
 7    Amend, and requesting that his lien on the Windemere Court Property attach in the same
 8    validity and priority to the net sale proceeds as it had with respect to the property. ECF No.
 9    452. Mr. Riharb also separately filed an evidentiary objection to a portion of the Receiver’s
10    declaration. ECF No. 453. The Court anticipates the Receiver will file a reply by the
11    September 17, 2020 deadline.
12          On September 14, 2020, the Court took the three other property sale motions
13    scheduled to be heard at the September 18, 2020 hearing (ECF Nos. 406, 408, 421) under
14    submission, finding them suitable for determination on the papers without oral argument.
15    ECF No. 455. However, in light of the dispute regarding the Motion to Amend, the Court
16    has determined a hearing on that motion remains necessary.
17          Due to a conflict on the Court’s calendar, the September 18, 2020 hearing on the
18    Motion to Amend is VACATED and RESET for September 21, 2020 at 4:00 p.m.
19    Further, due to the current COVID-19 public emergency, 1 the Court MODIFIES the
20
21
      1
        On March 23, 2020, Chief Judge Larry A. Burns amended his original Order in response
22    to the COVID-19 public emergency, which, among other things, excuses personal
23    appearance of counsel and parties at civil court proceedings and notes that judges retain
      discretion to hold civil proceedings telephonically. See CJO #18-A at ¶ 4B. His original
24    order, CJO #18, is available on the Court website at
25    https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
      %2018.pdf. His amended order, CJO #18-A, which amends paragraph four of CJO #18, is
26    available on the Court website at
27    https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
      %2018-a.pdf. These orders were extended until mid-September by CJO #34, which is
28    available on the Court website at
                                                    2
                                                                                3:19-cv-1628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 456 Filed 09/14/20 PageID.7508 Page 3 of 4



 1    motion hearing to be via videoconference for the parties to the disputed Motion to Amend.
 2    The Court will use its courtroom technology to ensure the motion hearing will still
 3    take place on the record. To facilitate this modification, the Court hereby ORDERS as
 4    follows:
 5          1.     The Court will use its official Zoom videoconferencing account to hold the
 6    motion hearing on the Motion to Amend. If you are unfamiliar with Zoom: Zoom is
 7    available   on    computers      through     a       download     on    the    Zoom      website
 8    (https://zoom.us/meetings) or on mobile devices through the installation of a free app.2
 9    Joining a Zoom conference does not require creating a Zoom account, but it does require
10    downloading the .exe file (if using a computer) or the app (if using a mobile device).
11    Participants are encouraged to create an account, install Zoom and familiarize themselves
12    with Zoom in advance of the hearing.3 There is a free option for creating a Zoom account.
13          2.     On September 17, 2020, the Court will send the Zoom invitation to counsel
14    for the Receiver, Edward Fates, and Mr. Riharb’s counsel, Mark Cramer and Russel Allyn,
15    at their email addresses of record. No later than September 18, 2020, counsel for the
16    Receiver    and    Mr.     Riharb    shall       send    an     email   to     the    Court     at
17    efile_goddard@casd.uscourts.gov identifying any additional participants they expect to
18    join. Counsel may forward the invitation to additional participants as they see fit, but must
19    inform the Court that they have done so. Counsel for any other party may also request the
20    Zoom invitation from the Court at the email address above, and must identify the expected
21
22
23    https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
24    %2034.pdf.
      2
25          If possible, participants are encouraged to use laptops or desktop computers for the
      video conference, rather than mobile devices.
26
      3
27           For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
      us/categories/200101697-Getting-Started
28

                                                       3
                                                                                    3:19-cv-1628-LAB-AHG
     Case 3:19-cv-01628-LAB-AHG Document 456 Filed 09/14/20 PageID.7509 Page 4 of 4



 1    participants for that party.
 2          3.     Because Zoom may quickly deplete the battery of a participant’s device, each
 3    participant should ensure that their device is plugged in or that a charging cable is readily
 4    available during the videoconference. Again, if possible, participants are encouraged to use
 5    laptops or desktop computers for the videoconference, as mobile devices often offer
 6    inferior performance. Participants shall attend the hearing by following the ZoomGov
 7    Meeting hyperlink in the invitation. Participants who do not have Zoom already
 8    installed on their device when they click on the ZoomGov Meeting hyperlink will be
 9    prompted to download and install Zoom before proceeding. Zoom may then prompt
10    participants to enter the password included in the invitation.
11          4.     Each participant should plan to join the Zoom videoconference at least five
12    minutes before the start of the hearing to ensure that the hearing begins promptly.
13          5.     The Court will publish teleconference line information on the docket and on
14    its public calendar for all non-parties and members of the public to use to listen to the
15    hearing. Counsel for any non-party (other than Mr. Riharb) who wish to be heard
16    telephonically    must     make   a   request    to   that   effect   to    the    Court     at
17    efile_goddard@casd.uscourts.gov no later than September 18, 2020 at noon.
18          6.     Counsel for the Receiver is ORDERED to give notice of this Order to counsel
19    for Mr. Riharb no later than September 15, 2020.
20          IT IS SO ORDERED.
21
22    Dated: September 14, 2020
23
24
25
26
27
28

                                                   4
                                                                                 3:19-cv-1628-LAB-AHG
